Name: Commission Directive 95/45/EC of 26 July 1995 laying down specific purity criteria concerning colours for use in foodstuffs
 Type: Directive
 Subject Matter: health;  agri-foodstuffs;  food technology;  foodstuff
 Date Published: 1995-09-22

 Avis juridique important|31995L0045Commission Directive 95/45/EC of 26 July 1995 laying down specific purity criteria concerning colours for use in foodstuffs Official Journal L 226 , 22/09/1995 P. 0001 - 0045COMMISSION DIRECTIVE 95/45/ECof 26 July 1995laying down specific purity criteria concerning colours for use in foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Community, Having regard to Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorized for use in foodstuffs intended for human consumption (1), as last amended by Directive 94/34/EC (2), and in particular Article 3 (3) (a) thereof, After consulting the Scientific Committee for Food, Whereas it is necessary to establish purity criteria for all colours mentioned in European Parliament and Council Directive 94/36/EC of 30 June 1994 on colours for use in foodstuffs (3); Whereas it is necessary to revise the purity criteria for colours mentioned in the Council Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (4), as last amended by Directive 85/7/EEC (5); Whereas it is necessary to take into account the specifications and analytical techniques for colours as set out in the Codex Alimentarius and the Joint FAO/WHO Expert Committee on Food Additives (JECFA); Whereas food additives, prepared by production methods or starting materials significantly different from those included in the evaluation of the Scientific Committee for Food, or different from those mentioned in this Directive, shall be submitted for evaluation by the Scientific Committee for Food for the purposes of a full evaluation with emphasis on the purity criteria; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1The purity criteria referred to in Article 3 (3) (a) of Directive 89/107/EEC for colours mentioned in Directive 94/36/EC are set out in the Annex hereto. Article 8 and Annex III to the Directive of 23 October 1962 are hereby deleted. Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 July 1996. They shall immediately inform the Commission thereof. When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Products put on the market or labelled before 1 July 1996 which do not comply with this Directive may, however, be marketed until stocks are exhausted. Article 3This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Article 4This Directive is addressed to the Member States. Done at Brussels, 26 July 1995. For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 40, 11. 2. 1989, p. 27. (2) OJ No L 237, 10. 9. 1994, p. 1. (3) OJ No L 237, 10. 9. 1994, p. 13. (4) OJ No 115, 11. 11. 1962, p. 2645/62. (5) OJ No L 2, 3. 1. 1985, p. 22. ANNEX A. General specifications for aluminium lakes of colours >TABLE>B. SPECIFIC CRITERIA OF PURITY >TABLE>